Citation Nr: 1434650	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-26 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for a higher level of aid and attendance under the provisions of 38 U.S.C.A. § 1151 due to VA medical treatment in July and August 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from July 1983 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2010.  A transcript of this hearing is of record.

This case was previously before the Board in December 2010, October 2012, and November 2013 when, in pertinent part, the current appellate claim was remanded for further development to include obtaining an adequate medical examination and opinion regarding this case.  For the reasons stated below, the Board finds that a March 2014 VA medical opinion is adequate for resolution of this case.  All other development directed by the prior remands appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed additional disability to his existing quadriplegia due to VA treatment.


CONCLUSION OF LAW

The criteria for a higher level of aid and attendance under the provisions of 38 U.S.C.A. § 1151 due to VA medical treatment are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2007, which is clearly prior to the November 2007 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in January and March 2013, followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  Various records were obtained and considered in conjunction with this examination.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the appellate issue and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2010 Board hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that various VA medical opinions were obtained in this case in November 2007, February 2011, March 2012, May 2012, May 2013, and March 2014.  Granted, the Board found deficiencies in the opinions prior to March 2014.  For example, in December 2010 the Board found the November 2007 VA opinion to be conclusory in nature; and that it referred to medical records that did not appear to part of the evidence available for the Board's review at that time.  In the Board's October 2012 remand, the March 2012 opinion was found to be incomplete, while the May 2012 provider considered herself unqualified, suggesting instead the question be referred to a spinal cord injury specialist.  In November 2013, the Board noted that the May 2013 provider did promulgate an opinion on this case, but, as noted by the Veteran's accredited representative in an August 2013 statement, the report reflects this provider is a nurse practitioner and the Board's remand specified that the opinion should be promulgated by a neurosurgeon.  

The March 2014 VA medical opinion was promulgated by an M.D., who was also identified as a physiatrist.  In a May 2014 statement, the Veteran's representative contended that this opinion did not adequately address his contention that negligence by VA personnel resulted in complications that necessitated a second surgery and reduced his level of functioning.  However, the Board's review of this opinion reflects the clinician concluded there was no evidence of any additional disability as a result of any of the VA medical treatment that is the focus of this case.  Moreover, it does not appear the representative contested this clinician's qualifications to render such an opinion.  Although not identified as a neurosurgeon, the Board's November 2013 remand directed that the opinion be promulgated by a "spinal cord injury specialist or a neurosurgeon."  The representative's own statement noted that the American Academy of Physical Medicine identified a physiatrist, or rehabilitation physician, as nerve, muscle and bone experts who treat injuries or illnesses that affect how you move; and that the job of a rehabilitation physician is to treat any disability resulting for disease or injury, from sore shoulders to spinal cord injuries.  In short, the representative's own statement indicates that this clinician is a spinal cord injury specialist.  As such, this opinion is consistent and in accord with the Board's remands directives.

The Board also notes that there is no competent medical evidence which explicitly refutes the March 2014 VA medical opinion.  In fact, despite the aforementioned deficiencies in the prior opinions, the record reflects these conclusions are consistent with the majority of the other medical opinions of record.  No prejudice is demonstrated with respect to this opinion either.  Therefore, the Board finds that the March 2014 VA medical opinion is adequate for resolution of this case.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

The Veteran essentially contends that he suffered additional disability to his existing quadriplegia due to VA treatment in 1999, after medical personnel attempted to reposition him using his halo head frame.  He maintains that he had some use of his upper extremities prior to his hospitalization in July 1999, and that he has had no use of his upper extremities and requires assistance from others for daily routine care since that incident.  His mother provided supporting testimony to this effect at the July 2010 hearing.  Consequently, he contends he is entitled to a higher level of aid and attendance under the provisions of 38 U.S.C.A. § 1151 due to VA medical treatment in July and August 1999.

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

The record reflects that the Veteran filed a tort claim against the pertinent VA Medical Center (VAMC) regarding this case, and that it was settled for the sum of $300,000.  The Veteran has asserted this was evidence VA acknowledging fault in this case.  His representative stated at the July 2010 hearing that there was no explicit admission of fault by VA in the settlement, but intimated that they would not have settled for such a large sum unless something had happened.  See Transcript pp. 7-8.  However, a review of the June 2003 settlement agreement itself explicitly states that it "is in no way intended to be and should not be construed as an admission of liability or fault on the part of the United States, its agents, servants or employees and it is specifically denied that they are liable to the plaintiffs."  The agreement further stated that the settlement was entered into by all parties for the purpose of compromising disputed claims under the Federal Tort Claims Act and avoiding the expenses and risks of further litigation.

In view of the foregoing, the Board finds that the settlement agreement is not and cannot be considered as evidence of fault on VA's part in regard to this case.  To find otherwise would violate the explicit terms of the settlement.  Moreover, the Board notes that the legal standards for claims under the Federal Tort Claims Act is different from the legal standards for claims of compensation under 38 U.S.C.A. § 1151.

With respect to the disability itself, the record reflects the Veteran was a quadriplegia from injuries sustained in a motor vehicle accident in 1988.  The record confirms he was admitted to a VA hospital for elective anterior cervical fusion due to syringomyelia in July 1999.  Post-operative reports showed instability at the fusion point, and a second procedure was undertaken in August 1999.  During the course of his recovery, the Veteran had recurring pneumonias with pseudomonas and serratia, bladder infections, and underwent a tracheostomy and a third surgery for cervical foraminotomies from C6 through C8, in August 2000.

The Board acknowledges that there is evidence indicating the Veteran has declined in function due to his quadriplegia from the time prior to the surgeries in 1999 and 2000 to the present.  However, as this disability pre-existed the VA medical treatment that is the focus of this appeal, the Board finds this case involves complex medical issues to include whether the decline in function was due to additional disability caused by VA medical treatment or whether it was due to the natural progress of the disability.  Consequently, the Board finds that competent medical evidence is required to resolve this case.

Here, nothing on file shows that the Veteran or his mother has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, their contentions, to include regarding his functional ability following the relevant VA medical procedures, cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

As already noted, multiple VA medical opinions were obtained in conjunction with this case in November 2007, February 2011, March 2012, May 2012, and May 2013.  

The November 2007 VA medical examiner stated that he reviewed the Veteran's VA claims folder and all medical evidence therein to include his subsequent elective surgeries.  Based on this review, the VA examiner found that there has been no change in the loss of use of both the Veteran's arms and legs following the second surgery.  Further, the examiner opined that there had been no additional disabilities resulting from the surgeries in 1999.  In addition, the examiner stated that the Veteran's bowel and bladder conditions had not worsened and his aid and attendance needs were the same both prior to and after his hospital events.

The February 2011 VA medical opinion found it was less likely than not that the Veteran sustained any additional disability due to VA treatment in 1999.

The March 2012 VA examination report did find that the documentation in the claims file reflects that the Veteran's bilateral upper extremity function deteriorated resulting in additional disability due to VA treatment in 1999.  However, this was incomplete as it lacked a full explanation for this conclusion, given that any particular decline did not appear to have occurred proximate to the treatment.  As already noted, the Board has previously determined the May 2012 the provider considered herself unqualified, suggesting instead the question be referred to a spinal cord injury specialist.  

The May 2013 VA examiner opined that it was less likely as not that the Veteran has additional disability due to VA treatment in July/August 1999 which resulted in the need for a higher level of aid and attendance than was present prior to the surgeries.  The examiner noted medical literature review, medical record review, and clinical experience in support of this opinion.  Further, the examiner stated that while Veteran had cervical spine surgery in July and August 1999 with a lengthy complicated hospitalization, there was no objective evidence that he has had or currently has any residuals of surgery resulting in decreased functional capacity and need for additional aid and attendance.  Moreover, the examiner stated that overall there was no objective evidence of any complications or conditions beyond what would be expected based on the natural history of the condition of spinal cord injury with quadriplegia that warrant the need for additional aid and attendance.

The Board previously found the May 2013 VA medical opinion to be deficient, in part, because it was completed by a nurse practitioner.  However, it is also noted that the examination report itself includes a notation from a physician, identified as the Assistant Chief of Compensation and Pension Service, indicating that she concurred with this opinion.

Finally, the March 2014 VA examiner concluded that, per review of all available records and above documentation, the decline in the Veteran's functional status over the years has not been due to the surgeries but the cause of decline were the complications from the spinal cord injury and the natural progression of the condition.  In support of this opinion, the examiner noted the Veteran's surgeries in 1999 were done because of progressive decline in function the etiology being syringomyelia, a complication of spinal cord injury.  The surgery in 2000 was again for left upper extremity weakness due to traumatic degeneration of spine and not a complication of the first surgery.  In addition, a left distal femoral fracture in 2008 resulted in a decline in his wheel chair transferability and required the use of mechanical lifts.  By 2008, he had most of the conditions documented in the list of complications due to spinal cord injury:  syringomyelia, chronic pain syndrome with muscle spasticity; neurogenic bowel and bladder; osteoporosis, pressure ulcers and fracture left femur; and, hence, the overall decline in function.  Per records "Vet appears pleased with his current aid and attendance at 2 hours per day" but any need for increase in aid and attendance is not because of complications from surgery.  
Hence, the examiner opined it is less as likely as not that that the Veteran has additional disability due to VA treatment in July/August 1999; and the need for additional aid and attendance was less as likely as not due to the surgeries.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Despite the assertions of the Veteran's representative in May 2014, it is clear that the March 2014 VA examiner's opinion took into account all of the Veteran's medical procedures in 1999 and 2000.  Further, the Board has already found the record indicates the March 2014 VA examiner was a spinal cord injury specialist.  The examiner also indicated familiarity with the Veteran's medical history from review of the VA claims folder, and summarized multiple relevant medical history notations in the examination report itself.  The examiner's opinion was not expressed in speculative or equivocal language.  Moreover, the examiner's opinion was supported by stated rationale with reference to relevant findings in the record, as well as the nature of spinal cord injuries.  The Board reiterates that no competent medical evidence is of record which explicitly refutes the findings of this VA examiner, nor has prejudice been demonstrated with respect to this opinion.  Consequently, the Board finds this opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.

The Board further observes that despite the deficiencies noted in the prior opinions of November 2007, February 2011, and May 2013, they all reached the same essential conclusion as that of the March 2014 VA examiner.  As such, it provides supporting evidence that there was no additional disability due to the VA medical treatment that is the focus of this case.

Based on the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran developed additional disability to his existing quadriplegia due to VA treatment.   As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Further, as the record does not reflect the Veteran has disability/additional disability due to VA treatment, the Board need not address the issue of whether there was any fault on the part of VA in providing this treatment.  Consequently, the Veteran's claim for compensation for a higher level of aid and attendance under the provisions of 38 U.S.C.A. § 1151 due to VA medical treatment in July and August 1999 must be denied.


ORDER

Entitlement to compensation for a higher level of aid and attendance under the provisions of 38 U.S.C.A. § 1151 due to VA medical treatment in July and August 1999 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


